Citation Nr: 0425318	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right arm and hand neuropathy.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for neuropathy of the legs and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1967 to 
March 1971.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, determined that 
a claim of entitlement to compensation for neuropathy of the 
feet under 38 U.S.C.A. § 1151 was not well grounded.  This 
appeal also arises from a February 2003 RO rating decision, 
which, in pertinent part, denied a claim of entitlement to 
compensation for a right hand condition under 38 U.S.C.A. 
§ 1151.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before the undersigned Veterans Law 
Judge in April 2004. 

Both issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran and his representative if further action is 
required of them.


REMAND

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides 
for compensation for qualifying additional disability in the 
same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Effective September 2, 2004, new 38 C.F.R.§ 3.361 applies.  
This section reads, in part, as follows:
 
§ 3.361 Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program.

(a) Claims subject to this section-(1) General.  
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after 
October 1, 1997.  This includes original claims 
and claims to reopen or otherwise readjudicate a 
previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of 
benefits is subject to the provisions of § 
3.400(i).  For claims received by VA before 
October 1, 1997, see § 3.358...

(b) Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or CWT (compensated work 
therapy) program upon which the claim is based to 
the veteran's condition after such care, 
treatment, examination, services, or program has 
stopped. VA considers each involved body part or 
system separately.

(c) Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet 
the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death 
due to training and rehabilitation services or 
CWT program must meet the causation requirements 
of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional disability 
or died does not establish cause.

(2) Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.

(3) Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause.

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or

(ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances 
specified in § 17.32(b) of this chapter, as in 
emergency situations.

(2) Events not reasonably foreseeable.  Whether 
the proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined 
based on what a reasonable health care provider 
would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must 
be one that a reasonable health care provider 
would not have considered to be an ordinary risk 
of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was 
the type of risk that a reasonable health care 
provider would have disclosed in connection with 
the informed consent procedures of § 17.32 of 
this chapter.....

38 C.F.R. § 3.361 (effective September 2, 2004).  

In the present case, the veteran was admitted to a VA Medical 
Center in February 1999 for coronary artery bypass graft 
surgery.  A surgery report notes that a segment of saphenous 
vein was harvested from the left thigh for use in the 
procedure.  The length of time that the veteran's arms and 
legs were compressed or restrained during surgery is not 
given.  

In July 1999, the veteran requested direct service connection 
for neuropathy of the feet.  He also claimed loss of use of 
the left hand due to VA surgery.  In December 2001, the 
veteran claimed that prolonged compression during a February 
1999 coronary artery bypass graft surgery had caused 
bilateral hand numbness and bilateral leg and feet numbness.  

An October 2002 VA compensation and pension examination 
report reflects compression neuropathy of the left upper 
extremity median and ulnar nerves secondary to coronary 
artery bypass graft surgery.  Also shown was additional 
diabetic peripheral neuropathy of the hands and feet.  

In April 2003, a private physician, Dr. M. C., opined that it 
was likely that the veteran's neuropathy, manifested by right 
arm and hands and legs weakness, was likely related to his 
prolonged ischemia.  

In April 2004, the veteran testified that he first noticed 
numbness of the hands and feet immediately after the February 
1999 surgery.  

During adjudication of these claims, the RO requested the 
complete records of the VA treatment in question.  However, 
these records were not certified by an appropriate hospital 
official as representing all the treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain the original medical records or 
a certified complete copy of all records 
regarding the veteran's hospitalization 
for coronary artery bypass graft surgery 
at the Cleveland VAMC in February 1999, to 
include the operative report, doctor's 
orders, and nurses' and progress notes, 
and any consent form signed by the 
veteran.  If any record is unavailable, 
please have the VAMC so indicate.

2.  Thereafter, a VA examination should be 
conducted by a neurologist who has not 
previously been involved in the veteran's 
care, for an opinion as to whether the 
reported compression of the limbs during 
VA hospitalization and surgery in February 
1999 caused any peripheral neuropathy of 
the right upper extremity or of either 
lower extremity, or whether compression of 
the limbs increased any preexisting 
diabetic peripheral neuropathy of the 
right upper or either lower extremity.  
The claims file should be made available 
to the examiner prior to the examination  

After reviewing the treatment and hospital 
records in the veteran's claims file, the 
neurologist is requested to respond to the 
following questions.  

(1) Is it as likely as not that the 
February 1999 coronary artery bypass 
graft procedure and treatment 
resulted in additional disability, 
to include neuropathy of the right 
upper extremity or either lower 
extremity?

(2)  Is it as likely as that the 
February 1999 coronary artery bypass 
graft surgery and associated 
treatment aggravated any preexisting 
neuropathy of the right upper 
extremity or either lower extremity?  

(3)  If the answer to either (1) or 
(2) above is "yes", whether it is 
as likely as not that the additional 
disability was caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance on the part of VA 
or an event not reasonably 
foreseeable. 

The neurologist is asked to comment 
on the March 2000 and April 10, 
2003, private medical statements by 
Dr. C.  

The examiner should set forth a rationale 
for any opinion expressed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal to 
include 38 C.F.R. § 3.361..  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case.  The veteran 
need take no action unless otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




